COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00317-CV


In the Guardianship of Jeffrey             §   From Probate Court No. 2
Herron, an incapacitated person
                                           §   of Tarrant County (2012-GD00235-2)

                                           §   September 11, 2014

                                           §   Opinion by Justice McCoy

                        JUDGMENT ON REHEARING

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that appellant Amy Herron shall pay all costs of this

appeal for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bob McCoy__________________
                                          Justice Bob McCoy